Citation Nr: 1812235	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-11 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left tibial plateau fracture with left knee retropatellar pain, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for right femoral condyle and tibia fracture with right knee pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1992 to October 1999 and subsequent National Guard service.

These matters come before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.   

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to increased ratings for left tibial plateau fracture with left knee retropatellar pain, and right femoral condyle and tibia fracture with right knee pain, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In viewing the evidence in the light most favorable to the Veteran and giving him the benefit of the doubt, the Board finds that the Veteran's bilateral pes planus most nearly approximates pronounced acquired flat foot. 



CONCLUSION OF LAW

The criteria for a disability evaluation of 50 percent for bilateral pes planus have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.3, 4.59, 4.71a, Diagnostic Code (DC) 5276 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Pes Planus

Diagnostic Code (DC) 5276 provides for a 30 percent rating for severe bilateral acquired flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use; characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral acquired flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.
 
The Veteran's bilateral pes planus is evaluated under Diagnostic Code 5276 as 10 percent disabling, which is the rating for moderate flat feet.  He testified at the March 2017 Board hearing that he has "severe" pes planus, and suggested in his VA Form 9 that he has "severe" pes planus not relieved with orthotics.

A severe disability is one in which there is evidence of marked deformity (pronation, abduction, etc), pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities.

There is conflicting evidence as to the severity of the Veteran's disability.  In giving the benefit of the doubt to the Veteran, the Board finds that his disability most closely approximates a pronounced disability, which warrants a 50 percent evaluation.  

Terms such as "slight", "moderate", "severe", "marked", and "pronounced" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" as contemplated by the requirements of the law. 38 C.F.R. § 4.6 .  The Board is not bound by a clinician's use of a term.  

The Veteran filed a claim for an increased rating in January 2009.  Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).  Thus, the Board has considered the evidence from one year prior to the date on which the Veteran filed a claim to determine whether it reflects a worsening during that period.  The evidence does not reflect that the Veteran's worsening was during the one year time period.  In this regard, the Board notes that the worsening occurred prior to January 2008.  (A 2007 VA record reflects that the Veteran complained of bilateral heel pain for the past eight months, and that he had tried at least six different sets of over-the-counter inserts for his sore feet without resolution.  The Veteran was assessed with "severe forefoot varus", pronation, and pes planus.)

Therefore, the Board has focused on the evidence from January 2009.  A September 2009 VA podiatry consult records (Dr. Lai) notes that the Veteran has severe forefoot varus, pronation, and pes planus (the same finding as in 2007). 

An April 2009 VA examination report reflects that the Veteran has severe bilateral pes planus with ankle pronation and evidence of abnormal weightbearing.  It was noted that the posterior aspect of outside of his heels are down on his shoes.  He did not, however, have abnormal callosities of the feet and there was no pain to manipulation of any bone or joint in either foot.  There was also no tenderness to firm deep palpation of the plantar aspect of the heels.  The April 2009 report reflects that the Veteran reported that as long as he has arch supports in good shoes, he does not have pain in his feet unless he is doing prolonged walking, which he defines as over a mile or on the initial step in the morning (i.e. the first five steps are very painful on the plantar aspect of the heel).  The Veteran complained of pain, weakness, stiffness, fatigue, and lack of endurance, but denied swelling, heat, redness, or instability.  He reported that any type of walking without the custom molded orthotics is painful.  It was noted that the Veteran had had injections in the left heel and was awaiting injections in the right heel.  An April 2009 VA radiology record which reflects bilateral pes planus notes that alignment was preserved and there was no acute abnormality.   

An April 2009 statement from the Veteran's fiancé (L.O.) reflects that the Veteran had difficulty with biking and walking due to constant pain in a number of areas, to include the feet.  A June 2009 physical therapy record reflects that the Veteran had normal standing, flat feet, and "over pronated feet".

The Board acknowledges the April 2010 correspondence from Dr. A. Hassan which indicates his opinion that a 30 percent is warranted based on his interpretation of VA regulations and review of the record.  

A January 2011 VA examination report reflects that the Veteran had moderate pronation of the left and right feet with no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Veteran reported pain (while standing, walking, and at rest), weakness (while standing and walking), and lack of endurance (while standing and walking).  The Veteran had bilateral inward bowing on non-weight bearing and weightbearing with was not correctable with manipulation. There was no pain or spasm on manipulation, and no forefoot or midfoot malalignment.  

The claims file includes an April/May 2015 Disability Benefits Questionnaire (DBQ) which reflects that there is no objective evidence of marked deformation of one or both feet (pronation, abduction, etc).  The examiner found that the there was no indication of swelling on use, and no characteristic calluses.  The Veteran did not have extreme tenderness of plantar surfaces on either foot.  The Veteran reported pain with walking and standing for long periods of time.

An April 2017 podiatry consult record reflects that the Veteran is "maximally pronated", with complete compensation at the subtalar and midtarsal joint.  It was noted that he had tried "multiple types of supportive devices and shoes" and that his provider had told him "that they had tried most of the orthotics they could and that there was really nothing else to do for the patient."  It was noted that "the patient's foot deformity is such that it was not responding to any type of treatment" and that it would "progress to where the patient might need ankle fusion or replacement" which the clinician noted was "not always a good choice."

It is not expected, especially with the more fully described grades of disability, that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  On this issue, the criteria for evaluating pes planus are not expressly written in the conjunctive as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  See also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the Court has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).  Essentially the criteria for pes planus list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009). The rating criteria that most accurately reflects the Veteran's disability picture is of the most importance here. See 38 C.F.R. § 4.7.

Upon review of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a 50 percent rating for bilateral pes planus under Diagnostic Code 5276 throughout the appeal.  Specifically, the medical and lay evidence of record establishes pronounced, marked pronation, not improved by orthopedic shoes or appliances, thereby meeting several of the criteria for the maximum 50 percent rating. See 38 C.F.R. § 4.71a.

Finally, the Board notes that the Veteran is currently employed and the evidence does not suggest that it is less than substantial gainful employment (see 2017 Board hearing transcript); thus, referral for consideration of TDIU is not warranted. 


ORDER

A rating of 50 percent for service-connected bilateral pes planus is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The most recent Disability Benefits Questionnaire (DBQ) examination report for the Veteran's left tibial plateau fracture with left knee retropatellar pain, and right femoral condyle and tibia fracture with right knee pain, is from April/May 2015.  The Board finds that the Veteran should be afforded another examination which complies with the Court's opinion in Correia v. McDonald, 28 Vet. App. 158 (2016) as it relates to 38 C.F.R. § 4.59, which requires that VA examinations include testing for pain on both active and passive motion, and both weight-bearing and non-weight-bearing.  Moreover, if reasonably possible, the examiner should provide a retrospective opinion which identifies factors noted in Correia as they pertain to the September 2015 evaluation.

The Veteran did not report flare-ups impact the function of his knees at the time of the September 2015 examination or the prior 2011 VA examination; however, he did report such at the 2009 VA examination.

If the Veteran reports flare-ups at a newly scheduled examination, the Board finds that it would be helpful for the newly scheduled examiner to ascertain information with regard to flare-ups such as frequency, duration, alleviating, or precipitating factors.  (See Sharp v. Shulkin, No. 16-1385 (September 6, 2017), in which the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resort to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.)  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding pertinent treatment records for the service-connected bilateral knee/leg disabilities, including additional VA treatment records, if any, such as those that may have been created since the last such update of the claims file.

2.  Schedule the Veteran for a VA examination to determine the current extent of his service-connected left tibial plateau fracture with left knee retropatellar pain, and right femoral condyle and tibia fracture with right knee pain.  In particular, the examiner is requested to: 

a.  Test the range of motion of the Veteran's right and left knees in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should consider the Veteran's reports of flare-ups, if any, (to include frequency, duration, alleviating events, and precipitating events of such) and portray/estimate any related functional loss in terms of additional range of motion loss.  If the examiner is unable to do so, the examiner must indicate why.

c.  The examiner should review the prior VA examination reports from 2009 and 2015 and provide a retrospective opinion, if reasonably possible, which identifies the range of motion of the Veteran's knees in active motion, passive motion, weight-bearing, and non-weight-bearing.  If it is not possible to provide such an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


